DETAILED ACTION
This action is in response to the original filing of 8-8-2019. Claims 1-16, 18 and 20 are pending and have been considered below:

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “receiving a query from a user; processing the query based on a pre-generated model, and obtaining an answer with a human conversation style corresponding to the query, wherein the model is generated based on a human conversation corpus; and feeding back the answer to the user”. This judicial exception is not integrated into a practical application because the claim recites a using a model and feeding back an answer to the user. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because processing the query does not provide an inventive concept. Therefore the claim is not patent eligible. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheyer et al. (“Cheyer” 20130185081 A1).



Claim 1: Cheyer discloses a human-machine interactive method based on artificial intelligence (ABSTARCT), comprising: receiving a query from a user (Paragraph 130; user request); 
processing the query based on a pre-generated model (Paragraph 128 and 270-284; models), and obtaining an answer with a human conversation style corresponding to the query (Paragraph 130 and 152); 
wherein the model is generated based on a human conversation corpus (Paragraphs 134-135 and 270-284); and feeding back the answer to the user (Paragraph 597; answers, results offered).
Claim 2: Cheyer discloses a method according to claim 1, wherein the model comprises a mapping relationship, a prediction model and a grammar model (Paragraphs 137, 252-253 and 270-284; models for mapping, probability and grammar), the mapping relationship is configured to indicate a mapping relationship between keywords in the query and keywords in the answer; the prediction model is configured to determine an optimal mapping relationship from a plurality of mapping relationships based on context information, and generate collocation words matching the keywords in the determined mapping relationship (Paragraph 785); the grammar model is configured to adjust an order of terms, and generate a sentence conforming to a grammatical structure based on the adjusted terms (Paragraph 311-314; adjust terms for ranking/ordering).
Claim 3: Cheyer discloses a method according to claim 2, wherein processing the query based on the pre-generated model, and obtaining the answer with the human conversation style corresponding to the query comprises: determining keywords in the answer corresponding to keywords in the query from the user based on the mapping relationship; selecting an optimal set of keywords from the determined keywords based on the prediction model, and generating the collocation words based on the selected set of keywords; and performing grammatical structure adjustment on the selected set of keywords and the generated collocation words based on the grammar model, to obtain the sentence conforming to the grammatical structure as the answer with the human conversation style (Paragraphs 311-314, 379-383 and 764-785 mapping and pattern recognizers using grammatical constructs and keyword constraints).
Claim 4: Cheyer discloses a method according to claim 2, further comprising: extracting keywords in a query and keywords in an answer corresponding to the query in the human conversation corpus, and generating the mapping relationship based on the extracted keywords (Paragraphs 311-314, 785 and 895; mapping of extracted terms i.e. Chinese).
Claim 5: Cheyer discloses a method according to claim 2, further comprising: extracting keywords in the query and keywords in the answer corresponding to the query in the human conversation corpus, and extracting corresponding context information, and generating the prediction model based on the extracted keywords and the context information (Paragraphs 172, 764-785 and 895; context of input i.e. ordering of food).
Claim 6: Cheyer discloses a method according to claim 2, further comprising: generating the grammar model based on the human conversation corpus, or obtaining the grammar model from other systems via an open interface (Paragraph 137-138 and 270-284; grammatical input from various models and data sources).
Claim 7: Cheyer discloses a method according to claim 1, further comprising: pre-processing the query, and processing the pre-processed query based on the pre-generated model (Paragraphs 128, 129, 132 and 137).
Claim 8: Cheyer discloses a method according to claim 1, further comprising: performing online learning based on an interactive conversation with the user (Paragraphs 129 and 134; uses history).
Claim 9: Cheyer discloses a method according to claim 1, further comprising: calling other systems via the open interface, or being called by other systems via the open interface (Paragraph 129; accesses additional systems).
Claims 10 and 18 are similar in scope to claim 1 and therefore rejected under the same rationale. 
Claims 11 and 20 are similar in scope to claim 2 and therefore rejected under the same rationale. 
Claim 12 is similar in scope to claim 3 and therefore rejected under the same rationale. 
Claim 13 is similar in scope to claims 4-6 and therefore rejected under the same rationale. 
Claim 14 is similar in scope to claim 7 and therefore rejected under the same rationale. 
Claim 15 is similar in scope to claim 8 and therefore rejected under the same rationale. 
Claim 16 is similar in scope to claim 9 and therefore rejected under the same rationale. 





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

FERRUCCI ET AL. 20120078826 A1 “FACT CHECKING USING AND AIDING PROBALISTIC QUESTION ANSWERING” ABSTRACT

LIU 20080294637 A1 ABSTRACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        7-28-2022